Citation Nr: 0300027	
Decision Date: 01/02/03    Archive Date: 01/15/03

DOCKET NO.  00-20 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, previously classified as anxiety 
reaction, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of 
County Veteran Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse, and Dr. Evers, Ph.D.


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The veteran had active service from December 1964 to 
September 1966.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from October 1999 and later rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office in Newark, New Jersey, (RO), which denied 
an increased rating for anxiety reaction (re-classified as 
post-traumatic stress disorder (PTSD).  The veteran filed 
a timely notice of disagreement in January 2000, and after 
issuance of a statement of the case, filed a substantive 
appeal in November 2000.

A February 2001 RO rating decision increased the 
evaluation from 10 to 50 percent, effective from February 
19, 1999, the date of claim.  Because the increase in the 
evaluation of the veteran's PTSD disability does not 
represent the maximum rating available for this 
disability, the veteran's claim for an increased 
evaluation for this condition remains in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993); see also Norris v. 
West, 12 Vet. App. 413, 420 (1999).

In March 2002, the Board remanded the case for a hearing 
before the Travel Board.  The veteran, his spouse, and 
treating psychologist testified before the undersigned 
Member of the Board at a September 2002 hearing at the RO.  
A copy of the transcript of that hearing is of record.


FINDINGS OF FACT

1. All identified relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2. The service-connected PTSD is shown to have been 
productive of a disability picture that more nearly 
approximated that of occupational and social impairment 
with reduced reliability and productivity, with 
difficulty in establishing and maintaining effective 
work and social relationships, during the period of this 
appeal.

3. PTSD symptoms productive of occupational and social 
impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty adapting to stressful 
circumstances (including  work or a work like setting); 
inability to establish and maintain effective 
relationships, are not shown.


CONCLUSION OF LAW

The schedular criteria for the assignment of an evaluation 
greater than 50 percent for PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Codes 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's psychiatric disability was previously rated 
as 10 percent disabling for anxiety reaction, Diagnostic 
Code (Code) 9400, effective from October 11, 1967.  A 
February 2001 rating decision increased the rating from 10 
to 50 percent, effective from February 19, 1999, under 
diagnostic code (Code) 9411.

The veteran underwent VA examination in June 1999 in 
connection with his claim for an increased rating.  He 
reported working various jobs after service, as a 
policeman for a short while, then as a firefighter in 
1971, until retirement in 1997 as Battalion Chief.  He 
reported being close to this family.  The veteran 
complained of restless and interrupted sleep, combat 
dreams about once a week, night sweats, recurring dreams 
of battle in Vietnam, feelings of persistent tenseness, 
irritability, and easy arousal to brief angry outbursts.  
He denied violent behavior.  When not active, his thoughts 
frequently wandered to battle experiences.  He reported 
sensations of depression and guilt, but no actual 
flashbacks.  He stated that he startles visibly with any 
loud unexpected noise, flinches and ducks, and looks for 
protection.  He feels alert and vigilant in crowded 
conditions, and resists having people move behind him.  He 
denied any history of drug and alcohol addiction.

On objective examination, the veteran was found to be 
alert, oriented times three, and of conventional 
appearance with no unusual mannerisms or behavior.  He 
appeared apprehensive and tense when describing combat 
stressors.  He was friendly and cooperative.  Speech and 
communication were normal, and affect was appropriate.  
His mood was neutral, but he was noted as struggling to 
contain tears when speaking of friends killed in battle.  
He had guilt, but no disturbance of mental stream, 
thought, or perception, and memory and concentration were 
intact.  No cognitive deficits were noted.  Intellectual 
capacity was noted as average, with fair insight and 
adequate judgment for VA rating purposes.  The examiner 
noted that the veteran is intolerant to stress, and became 
irritated and agitated when provoked.  Interrupted sleep 
was noted at least once a night, with weekly night sweats 
and combat dreams from which he awakened feeling depressed 
and agitated.  He denied flashbacks, and admitted feeling 
uncomfortable when in crowded situations.  He had 
intrusive thoughts of battle when he was not being active.

Diagnoses were AXIS I, PTSD, previously called anxiety 
disorder; AXIS III, hypertension, hiatal hernia, sciatica, 
and superficial fragment wounds to the right knee; AXIS V, 
combat stress, Global Assessment of Functioning (GAF) 
score was estimated at 80.

The veteran also submitted excerpts of the book "We Were 
Soldiers Once ... And Young" by Lt. Gen. Harold G. Moore 
(Ret.) and Joseph L. Galloway, which confirmed and 
documented the hardships of his combat experiences in 
Vietnam.  

Of record are four lay statements from soldiers who served 
with the veteran during the Vietnam War, including his 
commanding officer and a Lt. General under whom he served.  
The statements attest to the veteran's exposure to combat 
in Vietnam and experiences encountered during service in 
the war.  A friend's statement indicated that the veteran 
speaks of "packing it in" and joining his buddies, and 
another friend's statement observed that the veteran's 
condition had worsened over the past few years.

In February 2000, the veteran underwent private 
psychological evaluation for PTSD.  He was noted as having 
retired two years prior from his position as a 
Firefighter.  The examiner noted that the veteran 
presented with classic PTSD symptomatology.  He reported 
recurrent dreams, nightmares, intrusive thoughts which 
have heightened since his retirement form the Fire 
Department.  He stated that his retirement provided time 
to ruminate about the war, and to be more uncomfortable 
about his Vietnam experiences.  He displayed avoidance 
behavior, showed significant autonomic hyperactivity, and 
was tense and agitated.  His movements were not fluid, 
speech was pulsed and rapid, with an exaggerated startle 
response, sleep difficulties, and reduced tolerance.  He 
had frequent outbursts of rage and anger that were 
difficult to control.

The examiner opined that the veteran was experiencing 
significant PTSD, which symptoms have worsened in the 
recent years since his retirement from full time 
employment, and impacted his daily functioning to a 
significant degree.  Diagnosis was PTSD, chronic, severe, 
with estimated GAF of 62.  

In a January 2000 notice of disagreement, the veteran 
reiterated his arguments, and noted that his symptoms 
included nightmares, difficulty dealing with family, 
startled response, hypervigilance, night sweats, 
suspicion, and mistrust of authority.
In an August 2000 Psychological Treatment Update, the 
veteran's private psychologist noted that although 
retired, the veteran's PTSD revealed a pattern of 
difficulty adapting to work environment, conflicts at 
work, and concomitant conflicts with peers in social 
situations that were not work-related.  The examiner noted 
that the veteran continues to manifest significant 
symptoms of PTSD which have been intensifying since 
retirement, avoidance behaviors including avoidance of 
formerly pleasurable activities, and increasing periods of 
isolation and cocooning in his safe home environment.  
Also noted were difficulty sleeping, trouble 
concentrating, exaggerated startle response, and general 
high level of expectation and stimulation.  The 
psychologist opined that the veteran was experiencing 
significant chronic and pervasive PTSD which significantly 
affected all areas of his life, limited vocational and 
personal growth and development; and markedly limited his 
ability to interact productively with others.  GAF was 
noted at 55.

In February 2001, the veteran underwent VA examination.  
The examiner noted that the veteran has been seeing a 
private psychologist for several years, and has been 
reluctant to try psychotropic medications for his PTSD, 
but was seriously considering evaluation for medication.  
The veteran reported chronic symptoms of moderate 
severity, occurring without remission during the previous 
year.  He complained of recurrent and intrusive 
distressing thoughts about Vietnam, recurring distressing 
nightmares about the war which occur quite often, intense 
psychological distress at being exposed to things which 
remind him of Vietnam, such as rain, foliage, and Asian 
people.  He reported avoidance of activities and places 
that bring back memories of Vietnam such as news and 
Veterans organizations.  He reported alienation from 
others, restricted range of affect, sleep disturbances, 
sweats and agitation, irritability, and problems losing 
his temper.  He admitted to crying very easily, 
exaggerated startle response, and hypervigilance.  He 
indicated being irritable and argumentative with his wife, 
and having few friends.  He socialized with his family, 
and little else.  The examiner summarized that the veteran 
had intermittent difficulty maintaining social 
relationships, and that his PTSD caused excessive social 
isolation and problems with excessive irritability, both 
of which adversely affect his ability to get along with 
others.

Mental status examination revealed that he was 
appropriately dressed, and was apprehensive and 
cooperative during the interview.  He was calm in motor 
activity, mood was anxious and depressed, affect somewhat 
constricted, and speech normal.  Perception was not 
impaired, though content was marred by persistent re-
experiencing of Vietnam trauma.  He denied suicidal or 
homicidal ideation, and had no history of assaultive 
behaviors.  Short term memory and concentration were 
mildly impaired, and abstract thinking, and judgment were 
intact.  He had mild to moderate problems with anger 
dyscontrol, and his insight was adequate.  Diagnosis was 
AXIS I, PTSD chronic, AXIS V, GAF of 55, moderately severe 
symptoms of PTSD, with few friends.

VA outpatient progress notes dated from March 2001 to 
April 2001 show that the veteran was seen for prescribing 
of psychotropic medications for his PTSD symptoms 
characterized by trouble sleeping, irritability, 
hypervigilance, combat memories, detachment from others, 
and exaggerated startle response.  He stated that he 
regrets retiring since his mind was active, and he needs 
to find something to do but lacks motivation.  He was 
noted as having chronic alcohol use, and being irritable.  
He denied suicidal ideation, but his mood was noted as 
anxious, and he was counseled on discontinuing alcohol use 
with medications.  He reported being in group therapy with 
other Vietnam veterans for PTSD.

In March 2002, the Board remanded the case for a requested 
hearing before the Board.  In a September 2002 hearing 
before the undersigned Board Member, the veteran testified 
to the effect that he underwent combat experiences in 
Vietnam, and has had difficulty since.  He has been 
retired four to five years from a profession of 26 years 
as a firefighter.  He testified to taking several 
medications for his disorder.  

The veteran's private treating psychologist testified that 
he has been treating the veteran since November 1999.  He 
confirmed the veteran's drug therapy, and testified to the 
worsening of the disability in recent months during a 
visit of the veteran's in-laws.  The physician noted near-
continuous panic attacks, significant stress, 
irritability, short-temperedness, autonomic hyperactivity 
including significant catastrophizing panic attacks, 
outbursts of anger and rage, periods of irrational 
thinking almost to the point of voicing suicidal ideation 
which is something he had not done in a long time.  The 
psychologist noted that after the in-laws moved out, he 
seemed to be doing okay, but during their visit, the PTSD 
symptoms were exacerbated, with GAF score before the 
exacerbation of 50-55; or the high 40's to low 50's, and 
during the exacerbation, probably around 42 or 43.

The veteran's wife testified at length to his irritability 
and inability to deal with stress of any kind, especially 
marital stress over the years.

Analysis

Duty to Assist and Notify

As a preliminary matter, the Board observes that during 
the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2001).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded 
claim.  38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 
45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (as amended); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

The Board is satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required in order to comply 
with the duty to assist as mandated by the VCAA.  In this 
regard, the Board notes that by virtue of the rating 
decisions of October 1999, February 2001 and April 2001, 
statement of the case (SOC) of May 2000, as well as 
supplemental statements of the case, and various 
correspondence issued during the pendency of the appeal, 
the veteran and his representative have been advised of 
the laws and regulations governing the claim, and the 
basis for denial of the claim.  Hence, the veteran has 
been notified of what is needed to substantiate the claim.  
Additionally, in a February 2001 supplemental statement of 
the case, the RO notified the veteran of the VCAA, and of 
what evidence he needed to submit and what evidence VA 
would obtain for him.

The RO has made reasonable efforts to obtain all relevant 
records adequately identified by the veteran and to 
associate them with the claims folder.  Moreover, the 
veteran has undergone VA examination in connection with 
the claim, and he and his representative were provided 
opportunity to submit additional argument.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is 
no prejudice to him by appellate consideration of the 
claim at this time without a prior remand of the case to 
the RO for additional assistance to the veteran in the 
development of his claim as required by the VCAA, or 
without giving the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In light of the above, 
adjudication of this appeal, without remand to the RO for 
further consideration under the new law, poses no risk to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  See also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (to the 
same effect).

The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid 
him in substantiating his claim.  Hence, no further notice 
or assistance to the veteran is required to fulfill VA's 
duty to assist him in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).

Rating Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Although 
the regulations require that in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995); where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board must determine whether the weight of the 
evidence supports the veteran's claim(s) or is in relative 
equipoise, with the veteran prevailing in either event.  
However, if the weight of the evidence is against his 
claim(s), the claim(s) must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, after 
careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

The veteran's disability is currently rated 50 percent 
disabling under Diagnostic Code (Code) 9411 in accordance 
with the provisions of 38 C.F.R. § 4.130.  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbance of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships).

A 70 percent rating is appropriate when there is 
occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, 
judgment, thinking or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including  work or a work like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent rating is appropriate when there is total 
occupational and social impairment, due to such symptoms 
as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) is a scale from 0 
to 100, reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 
representing superior functioning in a wide range of 
activities and no psychiatric symptoms).  See also 
38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning.  
A GAF of 51-60 denotes moderate symptoms (e.g. flat 
affect, circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  A GAF of 61-70 denotes some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g. 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.

The overall medical evidence shows that the veteran's 
service-connected PTSD is manifested primarily by anxiety, 
irritability, hypervigilance, exaggerated startle 
response, impaired memory and concentration, anger, 
constricted affect, avoidance behaviors and similar 
symptoms productive of occupational and social impairment 
with reduced reliability and productivity, with difficulty 
in establishing and maintaining effective work and social 
relationships, productive of a rating higher than 10 
percent, but not higher than 50 percent, under diagnostic 
code 9411.  PTSD symptoms, such as occupational  and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty adapting to stressful circumstances 
(including  work or a work like setting); inability to 
establish and maintain effective relationships, are not 
shown, to warrant a higher 70 percent rating.

Although the June 1999 VA examiner assessed a GAF of 80, 
which denotes slight impairment in social and occupational 
functioning, subsequent examiners both private and VA 
estimate GAF at 55 or higher: e.g. February 2000 private 
report - GAF 62, which denotes mild symptoms;  August 2000 
private psychological evaluation - GAF 55, denoting 
moderate symptoms, with moderate difficulty in social and 
occupational functioning; February 2001 VA examination - 
GAF 55, denoting same.  Although the treating psychologist 
testified to lower GAF scores during the in-laws visit, 
and increased severity of symptoms including suicidal 
ideation and near-continuous panic, it was also noted that 
the veteran seemed to be doing better after they left, 
indicating a temporary exacerbation rather than permanent 
worsening of the disability.

During the September 2002 hearing, the subject of alcohol 
consumption was raised.  (Transcript, pp. 23-25).  Dr. 
Evers testified that the veteran's daily consumption of a 
six-pack of beer would "approach" alcohol abuse, if not 
dependence.  He believed this to represent "self-
medication" to relieve PTSD symptoms.  There is no 
suggestion in the record that this results in specific 
occupational or social impairment at this time.  Should 
such impairment become apparent, and a formal diagnosis of 
a substance abuse or dependence be documented, a claim for 
secondary service connection should be considered.  See 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g 
denied, 268 F.3d 1340 (Fed. Cir. 2001)(en banc order).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be 
assigned.  To this end, the Board notes that neither 
frequent hospitalization nor marked interference with 
employment due to the veteran's service-connected PTSD is 
demonstrated, nor is there any other evidence that this 
condition involves such disability that an extraschedular 
rating would be warranted under the provisions of 38 
C.F.R. § 3.321(b)(1).

The preponderance of the evidence supports a 50 percent 
evaluation, and no higher, for the service-connected PTSD.  
Since the preponderance of the evidence favors the claim, 
the benefit of the doubt doctrine is not for application.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

